Citation Nr: 1031894	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-12 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for chronic vaginitis.  

3.  Entitlement to service connection for a skin condition, 
claimed as acne/dermatitis.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had an initial period of active duty for training 
from May 1997 to October 1997 and active service from October 
2002 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In April 2009 a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that hearing 
is of record.  The record was held open for 60 days to allow the 
appellant to submit additional medical evidence.  No evidence 
relevant to the pending claims was submitted.  


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that the 
Veteran does not have a current hearing loss disability.  

2.  The competent and probative evidence of record does not 
demonstrate that the Veteran has a chronic vaginitis disorder. 

3.  The competent and probative evidence of record shows that a 
skin disorder, diagnosed as acne, was incurred in service. 




CONCLUSIONS OF LAW

1.  A claimed hearing loss disability was not incurred during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.385 (2009). 

2.  The criteria for service connection for chronic vaginitis 
have not been met.  38 U.S.C.A §§ 1101, 1110, (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).  

3.  Service connection for acne is established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection criteria

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  When a chronic disease identity is 
established in service, then a showing of continuity after 
discharge is not required.  Continuity of symptomatology is 
required only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Active duty for training (ACDUTRA) is defined, in part, as "full-
time duty under sections 316, 502, 503, 504, or 505 of title 32 
[U. S. Code] or the prior corresponding provisions of law."  38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2009).  The 
term inactive duty training (INACDUTRA) is defined, in part, as 
duty, other than full-time duty, under sections 316, 502, 503, 
504, or 505 of title 32 [U. S. Code] or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. 
§ 3.6(d) (2009).

Thus, with respect to the appellant's initial period of active 
duty for training, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or an injury incurred or 
aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 
106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service 
connection is generally not legally merited when a disability 
incurred on INACDUTRA results from a disease process. See Brooks 
v. Brown, 5 Vet. App. 484, 487 (1993).

Certain evidentiary presumptions -- such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases, which 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service, are 
provided by law to assist veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 
1112, (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 
(2009).  

However, the advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a period of 
ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995) (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to appellant's 
claim where he served only on ACDUTRA and had not established any 
service-connected disabilities from that period); McManaway v. 
West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, 
for the proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during that 
period; otherwise, the period does not qualify as active military 
service and claimant does not achieve veteran status for purposes 
of that claim.").

Every Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled into service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see 
also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

The presumption of soundness attaches only where there has been 
an induction examination that did not detect or note the 
disability that the Veteran later complains about.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly such 
conditions as are recorded in examination reports."  38 C.F.R. § 
3.304(b).  A "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

The Court has held that "the burden of proof is on the VA to 
rebut the presumption of soundness by producing clear and 
unmistakable evidence that the Veteran's asthma existed prior to 
service and . . . if the government meets this requirement, that 
the condition was not aggravated in-service.  Crowe v. Brown, 7 
Vet. App. 238, 246 (2004), citing Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The burden is a formidable one.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



Bilateral hearing loss

The Veteran seeks service connection for bilateral hearing loss.  

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in a 
claim for service connection for any disability, that a current 
hearing disability is the result of an injury or disease incurred 
in service, the determination of which depends on a review of all 
the evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303, 3.304; Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993).

Service treatment records (STRs) include a September 1996 
enlistment examination for the Reserves which revealed:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
25
10
10
10
5
Left 
ear
15
5
20
10
10

An October 2001 enlistment examination revealed the following:




Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
0
10
15
10
Left 
ear
10
10
10
15
20

A July 2002 Reserves examination revealed the following:  

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
20
10
15
20
20
Left 
ear
25
10
15
20
30

A November 2002 examination revealed the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
25
15
20
25
30
Left 
ear
15
5
20
15
20

An April 2004 audiogram revealed the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
20
70
-10
30
10
Left 
ear
30
10
15
15
20

A May 2004 audiological evaluation found that the Veteran had no 
history of hearing loss but had a possible auditory processing 
disorder.  Examination revealed canals to be clear in both ears 
and middle ear function to be normal in both ears.  Hearing 
sensitivity was within normal limits from 250 Hertz to 8000 Hertz 
in both ears.  

On November 17, 2005, audiology testing revealed the following:  

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
NR
NR
NR
100
NR
Left 
ear
60
80
100
95
85

Two days later, audiology testing revealed the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
20
5
15
25
10
Left 
ear
25
5
25
20
25

The Veteran filed his claim in January 2006.  VA treatment 
records show no complaints of, treatment for, or a diagnosis of 
bilateral hearing loss.  A January 2006 audiology note found the 
Veteran's hearing was within normal limits from 500 Hertz to 6000 
Hertz bilaterally.  

In July 2006 the Veteran was accorded a compensation and pension 
(C&P) audio examination.  Audiology testing revealed the 
following:  


Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
10
10
15
15
Left 
ear
10
5
15
15
20

Speech recognition scores were 96 for both ears.  Pure tone 
testing revealed hearing within normal limits bilaterally and 
speech discrimination was excellent bilaterally.  Tympanograms 
were within normal limits bilaterally, consistent with normal 
middle ear function.  The examiner stated that the Veteran's 
hearing was normal bilaterally and did not meet the criteria for 
disability under VA regulations.  She further stated that 
military noise exposure did not cause hearing loss.  Moreover, 
the examiner stated that the November 2005 examination results 
were open to question with regard to the reliability and validity 
in light of subsequent normal findings and the Veteran's own 
report of only "slight" hearing difficulty.  

During her January 2010 Board hearing, the Veteran testified her 
hearing has remained the same as when she was last accorded a VA 
examination.  

The Veteran had assessments of 20 decibels and higher on all 
examinations and hearing loss pursuant to 38 C.F.R. § 3.385 was 
shown on an examination in November 2005.  Cf. Hensley v. Brown, 
5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is 
between 0 and 20 decibels and higher thresholds show some degree 
of hearing loss).  However, the July 2006 VA examiner opined that 
the November 2005 separation examination was open to question 
with regard to the reliability and validity in light of 
subsequent normal findings and the Veteran's own report of only 
"slight" hearing difficulty.   Moreover, the Board notes that 
there was an April 2004 finding of a 70 decibel loss with respect 
to the right ear.  However, subsequent examinations, with the 
exception of the November 17, 2005 results did not show such a 
loss.  In addition, the November 17, 2005 audiological test 
results are inconsistent with the November 19, 2005 audiological 
test results and several audiological examinations dated 
thereafter.  The Board finds most probative the November 19, 2005 
test results and the audiological examination results thereafter 
as they are consistent with each other.  Accordingly, a grant of 
service connection is not warranted based on the April 2004 or 
the November 17, 2005 test results as several audiological tests 
thereafter fail to confirm the presence of hearing loss that 
meets the criteria for a hearing loss disability pursuant to 
38 C.F.R. § 3.385.  

Recently, the Federal Circuit issued Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) 
requires that the VA give due consideration to all pertinent 
medical and lay evidence in evaluating a claim for disability.  
See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006).  Moreover, the VA may not simply disregard lay evidence 
because it is unaccompanied by contemporaneous medical evidence.  

However, as noted above, the most probative evidence does not 
show that the Veteran has a current bilateral hearing loss 
disability that meets the requirements of38 C.F.R. § 3.385.  
Moreover, the Veteran testified during her January 2010 Board 
hearing that her hearing was the same as the last time she was 
accorded a VA examination.  Consequently, the weight of the 
probative evidence is against the Veteran's claim for service 
connection for bilateral hearing loss.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  (When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.).  
Accordingly,  service connection for bilateral hearing loss must 
be denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.

The Board has considered the doctrine of reasonable doubt, but 
for the reasons just expounded, finds it to be inapplicable, as 
the record does not provide an approximate balance of negative 
and positive evidence on the merits.  38 C.F.R. § 3.102.  

Chronic vaginitis

The Veteran also seeks service connection for chronic vaginitis.  
At the hearing, she said that she saw a medic in service and that 
she continued to have the same problem.  The Veteran testified 
that vaginitis did not have an effect on her social life and that 
she did not think about it.  She stated that she had the problem 
several months prior and that she was given a pill to take.  

STRs include diagnoses of vaginitis and vulvovaginitis 
trichomonas.  In October 2004, the Veteran complained of vaginal 
discharge with pelvic pain.  She was diagnosed with 
vulvovaginitis trichomonas.  A November 2005 separation 
examination showed that the Veteran's pelvic area was not 
evaluated.  

In March 2006 the Veteran was accorded a C&P gynecological 
examination.  During the examination the Veteran reported 
intermittent vaginal discharge with odor and cramps with her 
menses.  Physical examination showed no masses or tenderness.  
The diagnosis was a normal gynecological examination.  

VA medical records include an October 2007 psychiatry note during 
which she reported that she suffered a miscarriage.  During a 
December 2007 gynecological examination the Veteran requested STD 
testing and reported regular menses with no spotting.  The 
examination was normal.

During her January 2010 Board hearing, the Veteran testified that 
she saw a medic for a chronic vaginitis problem during her second 
tour of duty.  She testified that she continued to have a chronic 
vaginitis problem every few months.  

In order to be considered for service connection, a claimant must 
first have a disability.  Degmetich v. Brown, 104 F.3d 1328 
(1997); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(there can be no valid claim absent proof of a present 
disability).  Here, the evidence, which includes medical records 
and the VA examination, does not show that the Veteran has a 
current chronic vaginitis disorder.  It follows that if there is 
no currently diagnosed condition there obviously is no current 
disability.  In the absence of competent medical evidence of a 
current disorder and of any competent evidence relating the 
claimed current disorder to service, service connection for 
vaginitis must be denied.  See Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996) and Degmetich, 104 F.3d 1328. 

The Board does not doubt the credibility of the Veteran in 
reporting her belief that she has a chronic vaginitis condition 
that is related to service.  Davidson, supra.  The Board also 
believes that the Veteran is sincere in expressing her opinion 
with respect to the etiology of the condition.  However, the 
Veteran has not claimed that she has medical training that would 
permit her to make a diagnosis.  As she reported that she has 
symptoms, an examination was afforded to her, but a chronic 
gynecological condition was not found.  As noted above, there is 
no indication that the Veteran has, or had during the period of 
time covered by the claim, a current chronic vaginitis condition. 

When a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected.  38 C.F.R. § 3.303(b), see 
Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (holding that 
when a chronic disease is identified in service and at any time 
after service, service connection will be granted without the 
need for nexus evidence).  The appellant claims that she has 
chronic vaginitis as shown in her service treatment records.  
However, having earlier found that the Veteran does not have a 
current vaginitis disability, it follows that if there is no 
current disability there is no chronicity.  

Since the Veteran served in Iraq during her second tour of 
service, a potentially applicable provision is 38 C.F.R. § 3.317 
which provides for compensation to Persian Gulf veterans who 
exhibit objective indications of a qualifying chronic disability, 
if the condition manifest to a degree of 10 percent or more and 
if by history, physical examination, and laboratory tests cannot 
be attributed to any known diagnosis.  The Veteran, however, has 
claimed that she continues to have the same diagnosed condition 
that she had in service.  She has not claimed nor does the 
evidence raise the issue of an undiagnosed illness that 
manifested to a degree of 10 percent or more following discharge 
from service.  Accordingly, this provision is inapplicable to 
this case.   

The Board has considered the doctrine of reasonable doubt, but 
for the reasons just expounded, finds it to be inapplicable, as 
the record does not provide an approximate balance of negative 
and positive evidence on the merits.  38 C.F.R. § 3.102.  

Acne/Dermatitis

The Veteran also seeks service connection for acne and 
dermatitis.  She reported in the substantive appeal that she did 
not have acne for many years prior to going to Iraq.  

STRs include a July 1997 complaint of acne.  No acne was visible 
upon examination.  In September 1997 the Veteran complained of 
acne as far back as four years.  Examination found small inflamed 
papules and pustules.  The diagnosis was acne.  An October 2001 
enlistment examination marked the Veteran's skin as normal.  In 
September 2002, the Veteran did not report any problems with her 
skin in a medical history form.  However, the Veteran was again 
diagnosed with acne and also with dermatitis during her second 
period of service.  In February 2003, she was noted to have mild 
acne vulgaris.  An October 2004 note found the acne of the face 
was severe.  She was treated with prescription creams for her 
skin.  An examiner in November 2005 recommended that the Veteran 
follow up with a dermatologist.  

VA treatment records show that the Veteran complained of rashes, 
lesions, and lumps.  She was diagnosed as having acne.  

In July 2006 the Veteran was accorded a C&P skin diseases 
examination.  During the examination, the Veteran reported a past 
medical history of acne that she stated was constant in nature.  
She reported that she applied prescription topical gel three 
times a week.  Physical examination revealed comedones on her 
right cheek comprising less than 5 percent of her total body area 
and less than 5 percent total exposed area.  The diagnosis was 
acne.  

During her April 2009 Board hearing, the Veteran testified that 
she noticed her skin problem approximately six months after 
joining the military.  She stated that she first noticed it on 
her face but testified that her acne progressed to the point of 
having attacks every two to three months on her face, chest, and 
back.  

The evidence shows that the Veteran was diagnosed as having acne 
in service.  Her enlistment examination in 1996 did not note any 
skin abnormalities, however, the Veteran did report that she had 
acne as far back as four years prior.  Therefore, the condition 
preexisted her period of active duty for training and the 
evidence does not show that the condition was aggravated during 
that first period of service.  

Regarding the second period of service, she reported that she did 
not have acne for many years prior to going to Iraq.  While she 
did have acne prior to this period of service, there is no 
medical evidence indicating that the form of acne she had during 
the second period of service was a continuation of the acne that 
she had during her first period of service or even earlier than 
that.  Moreover, even if the acne during the second period of 
service did clearly and unmistakably preexist that period of 
service, there is evidence that the condition was aggravated 
during service as mild acne was shown in 2003 and as the 
condition was later assessed as severe.  There is no evidence 
indicating that the severe acne was merely a temporary flare-up 
or the natural progression of the condition.  Therefore, there is 
no clear and unmistakable evidence showing that the condition was 
not aggravated during service and the presumption of soundness is 
not rebutted.  Since aggravation was shown in service, service 
connection is warranted under that theory.  In addition, the 
Veteran was diagnosed as having acne during her second period of 
service, currently has acne and credibly reports continuity of 
symptomatology since that period of service, therefore, service 
connection is warranted.  

Although a diagnosis of dermatitis is not currently shown, the 
evidence shows that during the claim period, she was diagnosed as 
having acne.  Accordingly, resolving all reasonable doubt in 
favor of the Veteran, the Board finds that the evidence supports 
service connection for a skin condition diagnosed as acne.  38 
U.S.C.A. § 5107(b). 

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the 
veteran of how VA determines disability ratings and effective 
dates should also be provided.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in February 2006 apprised the Veteran 
of the information and evidence necessary to establish her claims 
for service connection.  She was also advised of the evidence 
that VA would seek to provide and of the information and evidence 
that she was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  
Although the Veteran was not informed of how VA establishes 
disability ratings and effective dates in accordance with 
Dingess/Hartman, service connection for hearing loss and 
vaginitis is being denied and no disability rating or effective 
date will be assigned, so there is no possibility of any 
prejudice to the Veteran.  With respect to the skin condition, 
the Board has granted service connection and the Veteran will 
thus have an opportunity to present arguments to the RO in 
conjunction with the assignment of a rating and effective date.  
The Board thus finds that the Veteran was provided adequate 
notice in accordance with 38 U.S.C.A §§ 5103, 5103A with regard 
to her claims for service connection.  

Regarding the duty to assist, STRs have been obtained and made a 
part of the record, as have VA and private treatment records.  In 
addition, the veteran has been accorded C&P examinations with 
regard to her claims for service connection for bilateral hearing 
loss and chronic vaginitis; the reports of which are of record.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not part 
of the claims file.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for chronic vaginitis is denied.  

Service connection for acne, claimed as acne/dermatitis is 
granted.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


